Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2049 Page 1 of 25


                              NUNCPROTUNC
                                 July 2, 2019              Jul 17 2019

                                                             s/ stevem
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2050 Page 2 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2051 Page 3 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2052 Page 4 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2053 Page 5 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2054 Page 6 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2055 Page 7 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2056 Page 8 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2057 Page 9 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2058 Page 10 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2059 Page 11 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2060 Page 12 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2061 Page 13 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2062 Page 14 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2063 Page 15 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2064 Page 16 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2065 Page 17 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2066 Page 18 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2067 Page 19 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2068 Page 20 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2069 Page 21 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2070 Page 22 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2071 Page 23 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2072 Page 24 of 25
Case 3:17-cv-00863-BTM-MDD Document 140 Filed 07/17/19 PageID.2073 Page 25 of 25
